Motion for leave to appeal to the Court of Appeals granted. [See 255 App. Div. 1012.] Motion for stay granted upon condition that within ten days from the date of this decision the appellant file a further undertaking in the sum of $3,000, with corporate surety, conditioned for the payment of any sums that may become due from December 23, 1938, the date of determination by this court of the appeal, until *933the determination of the appeal by the Court of Appeals. Present — Lazansky, P. J., Hagarty, Davis and Adel, JJ.; Taylor, J., not voting.